Citation Nr: 1648433	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.
 
2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a respiratory disability and a back disability. 

The Veteran testified before the undersigned at a March 2013 Travel Board hearing.  The hearing transcript is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating any currently diagnosed lumbar spine disability with any incident of service.

2.  The preponderance of the evidence weighs against associating any currently diagnosed respiratory disability with any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for respiratory disability, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in September 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning all of the claimed disabilities.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports of the August 2013 examinations in conjunction with the April 2016 examination addendum provide the information needed to fairly decide the claims for service connection, including addressing the determinative issues of diagnosis and causation.  The examiners reviewed and commented on evidence of record, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the August 2013 VA examinations in conjunction with the April 2016 addendum are adequate.  

Additionally, as treatment records have been obtained and associated with the record, the requested examinations were performed, and the further adjudication was conducted, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  Arthritis is a chronic disease.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Lumbar Spine

The Veteran contends that his current low back disability developed as a result of "over exhaustion, rough physical exercise, and heavy lifting of military weapons without proper medical attention or gear" during active service.  

The service medical records show that the Veteran was seen in December 1969 with complaints of back pain.  He specifically complained of severe pain while bending.  In January 1970, he complained of back pain since falling the day before.  He was diagnosed with a back strain.  In February 1972, he was seen with complaints of back pain for the past few days, which he reported started while loading boxes on a truck.  In June 1972, he complained of pain in the lower back for the past five days, and reported that his back had been aggravated by riding in trucks and picking up boxes.  He reported that he had experienced low back pain since 1969.  At the July 1927 separation examination, the Veteran did not report back pain and no low back disability was diagnosed.  The Veteran specified on a July 1972 Report of Medical History that he did not experience recurrent back pain.

A May 1995 private examination report shows that the Veteran incurred a back injury in February 1995.  The report indicates that there was no history of prior injury or of prior surgery.  An X-ray found degenerative spine changes and a disc herniation.

A June 1995 private treatment record shows that the Veteran injured his back in an on-the-job injury in February 1995.  The Veteran stated that the only other prior back injury he had was a sprained back approximately 10 to 15 years previously.

In another independent medical evaluation completed in June 2007, the Veteran reported that he was involved in an industrial slip-and-fall injury in February 1995.  Prior to that injury, the Veteran stated that he experienced aches and pains in the lower back, but nothing significant.  After the February 1995 injury, the Veteran underwent back surgery.

VA treatment records show that in January 2007, the Veteran reported a history of low back pain since back surgery in 1996.  The diagnosis was sciatica in the left posterior thigh.  During VA treatment in August 2007, the Veteran reported that he initially experienced back pain during basic training in 1969, while holding a rifle in front of his body, and following that episode, he had several episodes of low back pain with radiation into the left leg.  He reported further that the back pain gradually became more frequent and severe and in 1995, while working as a maintenance worker, he "greatly aggravated" the pain when he slipped and fell.  

In an October 2007 disability treatment record, the Veteran stated that he had a history of low back pain which began in 1995.  He stated that he had a work-related injury at that time when he slipped on some water, and he subsequently underwent a discectomy in 1995.

At a September 2009 VA examination, the examiner noted the Veteran's reports of an initial back injury during active duty in 1969, when he fell trying to hold up a heavy weapon, and flare-ups of back pain every three months thereafter from 1969 to 1972.  The Veteran also reported that his back condition was more severe since a February 1995 work injury, when he slipped and fell on his back.  The examiner diagnosed degenerative disc disease, residuals of lumbar fusions, L3-L4, L4-L5, and L5-S1, and opined that the condition "was not caused by or a result of fall with heavy weapon during service physical training."  The examiner's rationale was that a review of the service medical records showed that although the Veteran was treated several times for low back pain, the diagnosis was low back strain and there was no indication of herniated discs.  The examiner also noted the Veteran's history of a post-service industrial accident with a diagnosis of a herniated discs resulting in surgery in 1995, and the physical examination, review of imaging results, and clinical experience.  

During a March 2013 Board hearing, the Veteran testified that he injured his back during basic training.  He stated that his drill sergeants made him hold his rifle out in front of him until his back "let go."  

On VA examination in August 2013, the Veteran stated that he ruptured a disc in his back while he was on active duty, but the ruptured disc was not discovered until 1995.  He reported experiencing pain during service that persisted after separation.  The examiner noted that the Veteran had an accident in 1995, and a subsequent MRI showed a ruptured disc.  The examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by active service.  The examiner acknowledged that the Veteran experienced low back pain while he was on active duty, but explained that the low back pain at that time was due to strains.  The examiner noted that there was no complaint of recurrent back pain at separation from service, and the treatment records did not show a chronic back problem after service.  The examiner explained that the Veteran's problems in 1995 occurred after a slip and fall at work for which he received worker's compensation.

The Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the lumbar spine as a chronic disease.  38 C.F.R. § 3.309(a) (2016).  No diagnosis of arthritis of the lumbar spine was made within one year of separation from service, and the evidence does not show that arthritis of the lumbar spine was manifest to a compensable degree within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Board has also considered whether service connection for a lumbar spine disability could be warranted on a direct basis.  

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lay statements describing the Veteran's low back pain are credible.

However, the August 2013 VA examiner opined that it was less likely than not that the Veteran's lumbar spine disability was related to active service.  The Board finds the August 2013 VA examiner's opinion to be more probative than the Veteran's assertions.  The Board finds that the Veteran can report pain, but it not competent to diagnose spinal disabilities or provide opinions as to the etiology of spine disabilities, particularly in a case such as this one where there are multiple events affecting the spine.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the opinion of the August 2013 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disability.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the August 2013 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service and a current lumbar spine disability.  The Board finds that the VA examiner's opinion is the most persuasive evidence in this case as the lay opinions are not competent to opine as to the medical issue of causation and diagnosis of a lumbar spine disability.  The Veteran has not submitted any medical evidence or opinion to support a finding that a current lumber spine disability is related to service.  

The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disability

The Veteran contends that he has a current diagnosis of COPD, as a result of exposure to asbestos while working in the boiler room, during active duty at Fort Gordon, Georgia.  The Veteran's service separation form indicates that he served as an avionics mechanic in the Army.

The service medical records are negative for any evidence complaints, treatment or a diagnosis related to COPD or any other pulmonary disability, and there was no diagnosis of COPD or any other pulmonary disability made at the time of the separation from service in 1972.  The Veteran specified on a July 1972 Report of Medical History that he did not experience shortness of breath, asthma, chronic cough, or pain or pressure in his chest.

A March 1999 private treatment record shows that the Veteran had smoked one to two packs of cigarettes per day for the prior 30 years.  The Veteran complained of chest tightness.  The examiner suspected that the Veteran had COPD.

A March 1999 X-ray showed clear lung fields with no evidence of infiltrate or congestion.

November 1999, December 2001, and May 2003 X-rays showed no interval, active or acute pleural or parenchymal disease nor significant abnormality of the lungs.  It was noted that the Veteran's chest was within normal limits.

A private treatment record from May 2003 shows that the Veteran had mild COPD that was aggravated by smoking.  The examiner remarked that the Veteran's COPD was new.

In an October 2007 disability treatment record, the Veteran stated that he was diagnosed with COPD in 1997.  The record shows that he underwent a pulmonary function test, and a doctor commented that the Veteran appeared to have normal spirometry.

During the March 2013 hearing, the Veteran testified that he had current worsening symptoms of COPD, and that he received medication for COPD from VA.  The Veteran testified that he was first diagnosed with COPD during private treatment at the Desert Samaritan Hospital in Mesa, Arizona around 1992, and that his private physician told him at that time that the disorder developed as a result of exposure to asbestos.  

In a May 2013 VA treatment record, the Veteran reported experiencing chest tightness and smoker's cough.  On examination of the lungs, the VA examiner noted rales and rhonchi in the Veteran's upper airways, but no other abnormalities.  The examiner diagnosed chest congestion, COPD, and reactive airway disease (RAD).  

On VA examination in August 2013, the Veteran reported that he was diagnosed with COPD in the mid-1990s.  On reviewing an X-ray, the examiner found no radiographic indication of asbestos-related disease.  The lungs appeared unremarkable.  The VA examiner reported finding no evidence of a respiratory disability upon examination.  The examiner then opined that the Veteran's claimed COPD was not related to asbestos exposure in service because there was no evidence of COPD or asbestos-related illness by chest X-rays or pulmonary function tests.

In an April 2016 addendum, the same VA examiner reviewed the claims file and noted the prior VA treatment record which indicated that the Veteran had mild COPD.  The examiner noted that the Veteran had smoked for years.  The examiner commented on a recent treatment record that the Veteran still smoked two packs per day.  The examiner reviewed the Veteran's chest X-ray and found no evidence of asbestosis or COPD, which the examiner stated indicated that the Veteran did not have severe disease.  After reviewing the service medical records, the examiner opined that any symptoms the Veteran currently experienced can be attributed to longstanding tobacco abuse.

Service connection may be granted when all the evidence establishes a medical nexus between service and current complaints.  In this case, the most persuasive evidence of record is against a finding of a connection between service and the Veteran's respiratory disability.  

The Board acknowledges that the Veteran is competent to report that he experiences breathing problems.  However, the August 2013 VA examiner opined that it was less likely than not that the Veteran's COPD was related to his service.  In an April 2016 addendum, the August 2013 VA examiner provided an alternate, more likely etiology for the Veteran's respiratory symptoms.  The Board finds the August 2013 VA examiner's opinion, in conjunction with the April 2016 addendum, to be more probative than the Veteran's assertions because of the medical training and experience of the examiner.  The opinion of the August 2013 VA examiner in conjunction with the April 2016 addendum is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the August 2013 VA opinion and April 2016 addendum are found to carry significant weight.

There is no further indication in the claims file that the Veteran's respiratory symptoms have a relationship to service.  Thus, in light of the negative medical opinion of record, the Board finds that service connection for a respiratory disability, to include COPD, is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The Veteran has not submitted any medical evidence that supports a finding that he has any asbestos-related respiratory disability or that any current respiratory disability is related to service.  The Veteran is not competent to diagnose respiratory disabilities or to make etiological opinions because he is not shown to have the requisite medical training.  Therefore, the Board finds that the VA examiner's opinion is the most persuasive evidence because of the medical training and experience and the review of the evidence of record.

As the preponderance of the evidence is against the claim of entitlement to service connection for a respiratory disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a respiratory disability, to include COPD, claimed as due to asbestos exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


